DETAILED ACTION
Response to Amendment
	This Office action is in response to the amendment filed on 4/14/2021, wherein claims 3, 9, 12, 16 and 19 are cancelled, and claims 1-2, 4-8, 10-11, 13-15, 17-18 and 20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/02/2021 has been considered by the examiner.
Double Patenting
Claims 7, 10, 14 and 17 are objected to under 37 CFR 1.75 as being substantial duplicates of claims 2, 8, 11 and 15, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-8, 10-11, 13-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,465,761 B2 to Murase et al. for the reasons set forth in the Office action dated 01/14/2021.
Response to Arguments
Applicant’s arguments with respect to the rejection of claim 3 under 35 U.S.C. 103(a) as being unpatentable over Murase et al. have been fully considered but they 2/s, density 0.970) and, in place of (D), it uses KF-99 (viscosity 20 mm2/s, density 1.000). KF-96-200cs is a dimethyl silicone oil whereas KF-99 is a methylhydrogen silicone oil. Murase requires the silicone oils to have a viscosity of 5,000 mm2/s or less. Table 1 lists KF-96-20cs (viscosity 20 mm2/s, density 0.950) as an acceptable dimethyl silicone oil. Thus, a PHOSITA would readily replace KF-96-200cs with KF-96-20cs in the examples in Table 2 without expecting any criticality. Applicant fails to show that a combination of a methylhydrogen silicone oil having a density of 0.970-1.01, such as KF-99, with a silicone oil having a density of 0.970 or higher, such as KF-96-200cs, is inferior to a combination where the latter has a density from 0.930 to less than 0.970, such as KF-96-20cs. Examples 1, 3, 5 and 6 only show that using both (C) and (D) is better than using only (C). But this improvement is not unexpected as Murase does teach that a combination of a dimethyl silicone oil and a methylhydrogen silicone oil is superior than using only a dimethyl silicone oil (see the paragraph under Table 2). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/VU A NGUYEN/Primary Examiner, Art Unit 1762